Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application Number: 17/561,917 filed on 12/24/21 has a total of 20 claims pending for examination; there are 3 independent claims and 17 dependent claims, of which only claims 1-10 are examined below.
Election/Restrictions
Applicant’s election without traverse of species 1, figure 8 (claims 1-10) in the reply filed on 11/17/22 is acknowledged.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20120113732 to Sohn et al. (hereinafter Sohn).
With regards to claim 1, Sohn teaches a buffer circuit comprising: 
an input configurable to receive data [figs 3, 4, elements RD_CMD or IO CLK - paragraphs 48-51, 58-61]; 
an output driver [figs 3, 4 elements 220, 340] configurable to generate corresponding output data [paragraphs 48-50, 58-61]; and 
de-emphasis control logic [figs 3, 4 elements 210, 350] configurable to generate a control signal based on the received data to increase switching speed and reduce power consumption at the buffer circuit [paragraphs 48-51, 58-61].

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 2, the prior art of record alone or in combination fails to teach or fairly suggest wherein the de-emphasis control logic is configurable to gradually turn off one or more driver legs in the output driver, in combination with the other limitations found in the claim.
With regards to claim 3, the prior art of record alone or in combination fails to teach or fairly suggest wherein the de-emphasis control logic is configurable to gradually turn off one or more driver legs in the output driver when driving constant values over multiple consecutive clock cycles, in combination with the other limitations found in the claim.
With regards to claim 4, the prior art of record alone or in combination fails to teach or fairly suggest wherein the de-emphasis control logic is configurable to assert the control signal to deactivate one or more pull-up current paths in the output driver in response to detecting that the output driver is driving consecutive logic high values, in combination with the other limitations found in the claim.
With regards to claim 5 and 6, due to their direct or indirect dependence from claim 4, they include allowable subject matter for at least the same reasons.
With regards to claim 7, the prior art of record alone or in combination fails to teach or fairly suggest wherein the buffer circuit is included in an input-output module of a universal interface block of an integrated circuit device, wherein: the universal interface block comprises a phase locked loop circuit configurable to generate a clock signal; and the input-output module is configurable to receive the clock signal, in combination with the other limitations found in the claim.
With regards to claim 8-10, due to their direct or indirect dependence from claim 7, they include allowable subject matter for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20140266320 to Conrow et al. teaches ndependent optimization of driver impedance and driver signal swing and driver optimization for different data rates, crosstalk cancellation or reduction to achieve higher timing margin and data rates, V-mode equalization with negligible increase in pad capacitance and area because the equalization feature uses existing driver pull-down legs to perform de-emphasis on output signal, allowing the driver to revert back to normal V-mode operation with minimal impact on pad capacitance, area, and power consumption.
US Patent Application Publication No. 20130049823 to Iwasaki teaches a de-emphasis mode that decreases the amplitude of the differential signal, wherein the first to fourth drivers allow a substantially constant current to flow in any mode while increasing the output impedance according to switching from the emphasis mode to the de-emphasis mode, and wherein the variable resistor varies a resistance value thereof so that a current flowing in the load resistor decreases according to the switching from the emphasis mode to the de-emphasis mode.
US Patent No. 8,797,067 to Tan teaches  the process enables the signal detector block 44 and disables the emphasis settings applied at the output driver. In some implementations, this enabling allows the state machine block 44 to respond to the detection signal 212 output by the latch 42, and the state machine block 44 provides an enable signal to the output driver 20 that disables the emphasis (such as de-emphasis) provided to input signals sent to the output driver for transmission
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181